 


110 HR 7268 IH: To amend the Clean Air Act to clarify that certain conversions of engines and motor vehicles from conventional fuels to clean alternative fuels will not require additional certifications, and for other purposes.
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7268 
IN THE HOUSE OF REPRESENTATIVES 
 
October 3, 2008 
Mr. Roskam introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Clean Air Act to clarify that certain conversions of engines and motor vehicles from conventional fuels to clean alternative fuels will not require additional certifications, and for other purposes. 
 
 
1.Conversions to clean alternative fuelSection 203 of the Clean Air Act (42 U.S.C. 7522) is amended by adding the following new subsection at the end thereof: 
 
(c)Certification of certain conversionsIn the case of a manufacturer of motor vehicle or engine conversions to a clean alternative fuel (as defined in this title), the Administrator may approve the combination of such conversions into a single test group which would normally not be eligible to be in a single test group if the manufacturer provides— 
(1) substantial evidence that all the conversions in the larger grouping will have the similar levels of emissions;  
(2)evidence of equivalent component durability over the vehicle or engine’s useful life; 
(3)evidence that the groups will result in sufficient in-use verification program data, appropriate tracking in use, and clear liability for the Agency’s recall program; and 
(4)a statement that all vehicles within a test group are certified to the most stringent standards applicable to any vehicle within that test group. In any such case, such conversion shall be treated as included within the scope of the exemption provided by the last sentence of subsection (a). . 
2.Advancing alternative fuels revolving loan fund 
(a)DefinitionsIn this section: 
(1)Authorized equipment 
(A)In generalThe term authorized equipment means any equipment necessary to enable public vehicle fleets to operate on alternative fuels. 
(B)InclusionsThe term authorized equipment includes— 
(i)Bi-fuel vehicle property, which means property added to a motor vehicle that uses conventional gasoline or diesel as its fuel to allow the engine of such vehicle to operate on either conventional gasoline fuel or another alternative fuel. 
(ii)Alternative fuel vehicle conversion property, which means property added to a motor vehicle that uses conventional gasoline or diesel as its fuel to allow the engine of such vehicle to operate on another alternative fuel. 
(2)FundThe term Fund means the Advancing Alternative Fuels Revolving Loan Fund established by subsection (b). 
(3)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(b)Establishment of FundThere is established in the Treasury of the United States a revolving fund, to be known as the Advancing Alternative Fuels Revolving Loan Fund, consisting of such amounts as are appropriated to the Fund. 
(c)Expenditures From Fund 
(1)In generalSubject to paragraph (2), on request by the Administrator, the Secretary of the Treasury shall transfer from the Fund to the Administrator such amounts as the Administrator determines are necessary to provide loans under subsection (e). 
(2)Administrative expensesAn amount not exceeding 10 percent of the amounts in the Fund shall be available for each fiscal year to pay the administrative expenses necessary to carry out this section. 
(d)Transfers of Amounts 
(1)In generalThe amounts required to be transferred to the Fund under this section shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury. 
(2)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred. 
(e)Uses of Fund 
(1)Loans 
(A)In generalThe Administrator shall use amounts in the Fund to provide loans to eligible units of local government to finance purchases of authorized equipment to enable public vehicle fleets to operate on alternative fuels. 
(B)Maximum amountThe maximum amount of a loan that may be provided by the Administrator to an eligible unit of local government under this subsection shall be the lesser of— 
(i)the amount that the eligible unit of local government has appropriated to finance purchases of authorized equipment to enable its vehicle fleet to operate on alternative fuels. 
(ii)$500,000 
(C)Interest rateThe interest rate on any loan made by the Administrator under this paragraph shall be a rate equal to 2 percent. 
(D)ReportNot later than 180 days after the date on which an eligible unit of local government receives a loan provided by the Administrator under subparagraph (A), the eligible unit of local government shall submit to the Administrator a report that describes each purchase made by the eligible unit of local government using assistance provided through the loan. 
(2)Loan repayment schedule 
(A)In generalTo be eligible to receive a loan from the Administrator under paragraph (1), in accordance with each requirement described in subparagraph (B), an eligible unit of local government shall enter into an agreement with the Administrator to establish a loan repayment schedule relating to the repayment of the loan. 
(B)Requirements relating to loan repayment scheduleA loan repayment schedule established under subparagraph (A) shall require the eligible unit of local government— 
(i)to repay to the Secretary of the Treasury, not later than 1 year after the date on which the eligible unit of local government receives a loan under paragraph (1), and semiannually thereafter, an amount equal to the quotient obtained by dividing— 
(I)the principal amount of the loan (including interest); by 
(II)the total quantity of payments that the eligible unit of local government is required to make during the repayment period of the loan; and 
(ii)not later than 20 years after the date on which the eligible unit of local government receives a loan under paragraph (1), to complete repayment to the Secretary of the Treasury of the loan made under this section (including interest).  
 
